Citation Nr: 1757332	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-34 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.  

3.  Entitlement to service connection for diabetic neuropathy in the right upper extremity, to include as secondary to diabetes mellitus and as due to exposure to herbicide agents. 

4.  Entitlement to service connection for diabetic neuropathy in the left upper extremity, to include as secondary to diabetes mellitus and as due to exposure to herbicide agents. 

5.  Entitlement to service connection for diabetic neuropathy in the right lower extremity, to include as secondary to diabetes mellitus and as due to exposure to herbicide agents. 


6.  Entitlement to service connection for diabetic neuropathy in the left lower extremity, to include as secondary to diabetes mellitus and as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1959 to October 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2014 and February 2015 rating decisions a Regional Offices (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is in the Veteran's file. 

All issues, including the reopened claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2012 rating decision, the RO denied service connection for diabetes mellitus, to include as due to exposure to herbicides; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

2.  Evidence associated with the claims file since the February 2012 denial relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The February 2012 RO decision, which denied the Veteran's claim of service connection for diabetes mellitus, to include as due to exposure to herbicides, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for diabetes mellitus, to include as due to exposure to herbicides.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for diabetes mellitus, to include as due to exposure to herbicides, was most recently denied in a February 2012 rating decision.  The Veteran did not perfect an appeal to that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2012 rating decision became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2012 decision, new evidence has been received, including a private medical note, military personnel records and the Veteran's statements to include the transcript from his October 2017 Board hearing.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection for diabetes mellitus, to include as due to exposure to herbicides.  See Shade supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for diabetes mellitus, to include as due to exposure to herbicides, is reopened and, to this extent only, the appeal is granted.


REMAND

Regarding the reopened claim for service connection for diabetes mellitus, the Veteran has asserted that his claimed disability was the result of his exposure to herbicide agents while he was stationed in Thailand.  The Veteran also asserts that he was exposed to Agent Pink while in service. 

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Accordingly, the AOJ should follow the provisions outlined in M21-1, Part IV, Subpart ii, Chapter 1, Section (H)(5)(b) for verifying herbicide exposure on a factual basis in Thailand.

The Veteran's military occupational specialty (MOS) as an aerospace ground equipment repairman is not listed as one of the MOSs (such as a security patrolman) that explicitly place him on or near the base perimeters for purposes of conceding herbicide exposure on a direct/facts found basis.  Nevertheless, the M21-1 also states that the AOJ should ask the veteran the approximate dates, location, and nature of the alleged herbicide exposure in Thailand.  Military personnel records show that the Veteran was stationed in Thailand at Don Muang Royal Thai Air Force Base (AFB).  It is unclear from the personnel records the exact date of his service in Thailand.  Further, the Veteran asserts that he was on or near the perimeter due to his MOS.  

The M21-1 directs the AOJ to send a request with this information to the Joint Services Records Research Center (JSRRC) for verification of alleged exposure to herbicides in Thailand.  A review of the record shows that a Formal Finding of Unavailability dated in December 2011 was associated with the Veteran's claims file.  However, the letter notes that there was no evidence in the Veteran's file of service in the Republic of Vietnam; the letter does not reflect corroboration of herbicide exposure in Thailand.  As such, the Board finds that the AOJ should refer the case to the JSRRC for verification of the Veteran's exposure to herbicides in Thailand, specifically at the Don Muang Royal Thai AFB, if the Veteran provides the requested information noted above.  

Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  Id.  Such evidence exists for the claimed diabetes mellitus disability.  As such, the Board finds that a VA examination and medical opinion are warranted to determine if any current diabetes mellitus disability is related to the Veteran's military service, to include as due to exposure to herbicides.

Regarding the claims for entitlement to service connection for diabetic neuropathy in the right and left upper extremities, to include as secondary to diabetes mellitus and service connection for diabetic neuropathy in the right and left lower extremities, to include as secondary to diabetes mellitus, on remand, if entitlement to service connection for diabetes mellitus is established, the AOJ should obtain a medical opinion to address whether or not the Veteran's claimed diabetic neuropathy of the right and left upper and lower extremities disabilities are caused or aggravated by his claimed diabetes mellitus, or by service.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request from the Veteran the approximate dates, location, and nature of the alleged herbicide exposure in Thailand.  Then refer the case to the JSRRC for verification of exposure to herbicides at Don Muang Royal Thai AFB, to include whether the Veteran's period of service in Thailand was during the time period which herbicide exposure is presumed, whether the Veteran's MOS as an aerospace ground equipment repairman required duty on or near the base perimeter and whether the Veteran's duty location was near the base perimeter.  

The Veteran's military personnel records confirm that he was assigned to the Don Muang Royal Thai Air Force Base with the 608th Comm Sq.  

If exposure to herbicides is not corroborated, the AOJ should prepare a formal finding that sufficient information required to verify herbicide exposure does not exist.

2.  Then, schedule the Veteran for a VA medical examination by an appropriate medical professional to determine the nature and etiology of any current diabetes mellitus disability and diabetic neuropathy.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted, and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed type II diabetes mellitus disability had its onset during, or was otherwise related to the Veteran's active military service, to include as a result of exposure to herbicides (if conceded).

The examiner should also address whether it is at least as likely as not that neuropathy of all four extremities: 1) is etiologically related to service, or 2) was caused or aggravated by type II diabetes mellitus.

A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


